--------------------------------------------------------------------------------

 
Exhibit 10.16
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into as of this
20th day of March, 2017 (the "Effective Date"), by and between Integrity
Applications, Inc., a Delaware corporation (the "Company") and John Graham, an
individual ("Employee").
 
W I T N E S S E T H:
 
WHEREAS, the Company is in the business of development and commercialization of
noninvasive glucose monitoring device and related products; and
 
WHEREAS, the Company and Employee desire to enter into this Agreement to
establish certain terms of Employee's employment with the Company.
 
NOW THEREFORE, in consideration of the foregoing, the mutual promises contained
herein, and other good and valuable consideration, the receipt, and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
1.             Employment, Duties and Term.
 
(a) Company hereby employs Employee as the Chief Executive Officer as of the
Effective Date and Employee shall become a member of the Board of Directors of
Company (the "Board") within one week following the Effective Date, and Employee
hereby accepts such employment with Company and appointment to the Board on the
terms and conditions set forth in this Agreement.  In such capacity, Employee
shall perform the duties appropriate to such office or position, and such other
duties and responsibilities as are assigned to him from time to time by the
Board. During the period during which Employee shall be employed by the Company
pursuant to the terms of this Agreement (the "Term of Employment"), Employee
shall devote his full working time and best efforts to the performance of his
duties under this Agreement for and on behalf of Company, and shall not work for
anyone else without the express written consent of Company or engage in any
activity in competition with or detrimental to Company or any affiliate of
Company.  Employee shall follow in all material respects all rules, policies and
programs adopted from time to time by the Company and applicable to Employee. 
Notwithstanding the foregoing or any other provision of this Agreement, it shall
not be a breach or violation of this Agreement for Employee to (x) serve on
corporate, civic or charitable boards or committees, (y) deliver lectures,
fulfill speaking engagements or teach at educational institutions, or (z) manage
personal investments, so long as such activities do not significantly interfere
with or significantly detract from the performance of Employee's
responsibilities to the Company in accordance with this Agreement.
 
(b) This Agreement shall commence on the Effective Date and end on the date on
which this Agreement is terminated in accordance with Paragraph 3 of this
Agreement (the "Termination Date").
 

--------------------------------------------------------------------------------

(c) Employee's services shall be performed from Employee's home-based office
until such time that the location of the Company's U.S. headquarters has been
established.
 
2.             Compensation.
 
(a) Base Compensation.  In consideration of the services rendered by Employee,
and subject to the terms and conditions hereof, Company will pay Employee during
the Term of this Agreement a base salary of Five Hundred Thousand Dollars
($500,000) per year (the "Base Compensation").  The Base Compensation shall be
payable in installments in accordance with Company's regular payroll practices. 
Company will withhold from all compensation payable to Employee all applicable
federal, state, and local withholding taxes.  Notwithstanding the foregoing, the
total installment payments of Base Compensation during the initial six (6)
months of the Term of Employment shall be Two Hundred Thousand Dollars
($200,000), the total installment payments of Base Compensation during the three
(3) month period beginning on the six (6) month anniversary of the Term of
Employment shall be One Hundred Twenty-five Thousand Dollars ($125,000) and the
total installment payments of Base Compensation during the three (3) month
period beginning on the nine (9) month anniversary of the Term of Employment
shall be One Hundred Seventy-five Thousand Dollars ($175,000).  Beginning on the
thirteen month anniversary of the Effective Date, the Base Compensation will be
payable in equal installments in accordance with Company's regular payroll
practices.
 
(b) Bonus.  Subject to the terms and conditions hereof and based on Employee's
performance during a fiscal year beginning after December 31, 2017 and during
the Term of Employment, Employee shall be eligible to earn an annual performance
bonus having a threshold bonus opportunity equal to 35% of his current Base
Compensation, a target bonus opportunity equal to 60% of his current Base
Compensation, and a maximum bonus equal to 72% of his current Base Compensation,
in each case based on satisfaction of performance criteria to be established by
the Board or the Compensation Committee of the Board within the first ninety
(90) days of each fiscal year that begins during the Term of Employment (the
"Performance Bonus").  Payment of any Performance Bonus shall be made based on
the Board's (or a Board committee's), as applicable, determination regarding
Employee's satisfaction of the criteria applicable to such Performance Bonus
opportunity.  Any payment in respect of a Performance Bonus shall be subject to
tax and other standard payroll withholdings and shall be paid within thirty (30)
days following the final determination of the amount of the Performance Bonus to
be paid and during the immediately following calendar year to which the
Performance Bonus related and provided that the Term of Employment continues
through and on such payment date, except as otherwise required herein.  For the
period beginning on March 20, 2017 through December 31, 2017, Employee shall be
eligible to earn a guaranteed annual performance bonus equal to Two Hundred
Twenty-five Thousand Dollars ($225,000), which shall be paid to Employee on or
before March 15, 2018 (the "First Year Bonus Payment Date"), provided that the
Term of Employment continues through and on such the First Year Bonus Payment
Date.
 
(c) One-Time Milestone Bonus.  Employee shall be eligible to earn a one-time
milestone bonus equal to Five Hundred Thousand Dollars ($500,000) based upon
satisfaction of the Company attaining cash on hand in the Company equal to or
greater than Twenty Million Dollars ($20,000,000) on or before December 31,
2018, which shall be paid to Employee within thirty (30) days following the date
on which the Company attains cash on hand in the Company equal to or greater
than Twenty Million Dollars ($20,000,000), provided that the Term of Employment
continues through and on the payment date.
 
Page 2 of 19

--------------------------------------------------------------------------------

(d) Equity Interests.  Effective as of the Effective Date, the Company shall
grant to Employee options to purchase up to 3,077,540 shares of the Company's
Common Stock, with 1,673,996 options at an exercise price of $4.50 per share,
559,414 options at an exercise price of $5.41 per share, and 844,130 options at
an exercise price of $7.75 per share, which shall vest in equal monthly
installments over a three year period following the Effective Date, subject to
the Term of Employment continuing through and on each such vesting date and
subject to the terms and conditions set forth in the Stock Option Agreement
attached as Exhibit A hereto and made a part hereof, and the provisions of the
Company's Incentive Compensation Plan. During the Term of Employment, Employee
shall be eligible to be granted additional equity awards under (and therefore
subject to all terms and conditions of) the Company's Incentive Compensation
Plan or such other plans or programs as the Company may from time to time adopt,
and subject to all rules of regulation of the Securities and Exchange Commission
applicable thereto.  The number and type of additional equity awards, and the
terms and conditions thereof, shall be determined by the Compensation Committee
of the Board or by the Board, in its discretion and pursuant to the Company's
Incentive Compensation Plan or the plan or arrangement pursuant to which they
are granted.
 
(e) Vacation.  Employee will be entitled to twenty-five (25) days vacation per
year; provided, however, except as otherwise provided by applicable law: (1) the
Company shall not pay Employee any additional compensation for any vacation time
which is not used prior to the end of a calendar year or any earlier termination
of employment, and (2) any vacation time which is not used prior to the end of a
calendar year may not be used in any subsequent year.  If during the Term of
Employment, Employee is employed by the Company for only part of a calendar
year, Employee shall be entitled to a pro rata number of vacation days during
such partial calendar year.
 
(f) Benefits.  During the Term of Employment, Employee shall be entitled to
participate in any employee benefit plans (including retirement, insurance,
fringe benefit and other executive benefit plans) generally provided by the
Company to full-time employees of the Company, but only to the extent provided
in such employee benefit plans and subject to eligibility requirements of such
plans, and for so long as Company provides or offers such benefit plans. 
Company reserves the right to modify, amend, or terminate such benefit plans at
any time without prior notice.  Company will pay 100%, of the cost of employee
family health insurance coverage, AD&D, executive level Short and Long Term
Disability insurance; provided, however, that, if the Company determines that
its payment of 100% of the cost of any such coverage might cause the applicable
plan to provide an impermissibly discriminatory benefit, then, in lieu of paying
100% of the cost of such coverage, the Company will pay the maximum amount that
it can pay for the coverage without causing the impermissible discrimination and
pay Employee a cash payment equal to the sum of (1) the difference between the
amount that the Company pays for coverage and the actual cost of such coverage
and (2) the amount of income and employment taxes that it reasonably anticipates
Employee will owe on the amount paid under this sentence; provided further, that
with respect to health insurance coverage, AD&D, and executive level Short and
Long Term Disability insurance, until such time as the Company has obtained
health insurance coverage, AD&D, and executive level Short and Long Term
Disability insurance for its U.S. employees generally, the Company shall
reimburse Employee for his out-of-pocket costs to maintain such coverage up to
Two Thousand Five Hundred Dollars ($2,500) per month, subject to the limitations
set forth in this Section 2(f) and in accordance with Section 2(g) hereof.  The
Company will pay for (or reimburse Employee the costs of) Employee's memberships
in social or business clubs, professional associations, and continuing education
costs required to maintain professional certifications, to the extent deemed
appropriate by the Company's Board.  The Employee will be responsible for all
income taxes levied against Employee as a result of the Company's provision of
any benefits to Employee.
 
Page 3 of 19

--------------------------------------------------------------------------------

(g) Expense Reimbursement.  During the Term of Employment, Employee shall be
entitled to be reimbursed in accordance with Company policies, as adopted from
time to time, for all reasonable, ordinary, and necessary expenses incurred by
Employee in connection with the performance of Employee's duties of employment
hereunder, including, but not limited to travel, taxi and car services,
entertainment, professional dues, professional associations, professional
education, technology tools and services (e.g. laptop computer, phone and usage
plans, mobile internet, tec.), office supplies, and subscriptions.  The Company
will reimburse Employee for business class airfare for all international travel
in connection with the performance of Employee's duties of employment hereunder.
If necessary to avoid adverse tax consequences for Employee, these
reimbursements shall be made in a fashion that satisfies the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended ("Section 409A").
 
3.             Termination.
 
(a) Termination Events.  This Agreement and Employee's employment with the
Company may be terminated as follows:
 
     (i)           by the Company, immediately and without advance notice, for
Cause;
 
     (ii)          by the Company, immediately and without advance notice, upon
the death or Disability of Employee;
 
     (iii)         by the Company, upon ninety (90) days prior written notice to
Employee, without Cause;
 
     (iv)         by Employee, immediately and without advance notice, for Good
Reason; or
 
Page 4 of 19

--------------------------------------------------------------------------------

(v)               by Employee, upon thirty (30) days prior written notice to the
Company without Good Reason.
 
Upon any termination of Employee's employment for any reason, except as may
otherwise be requested by the Company in writing and agreed upon in writing by
Employee, the Employee shall resign from any and all directorships, committee
memberships or any other positions Employee holds with the Company or any of its
subsidiaries.
 
(b)           Termination Benefits.
 
                                (i)                Subject to Paragraph 3(c)
below, on the 60th day following the Termination Date, the Company will pay to
Employee a lump sum payment equal to the sum of:
 
    (A)                all accrued but unpaid benefits, reimbursements and Base
Compensation owed to Employee as of the date of termination; and
 
    (B)                if this Agreement is terminated under clause (ii), (iii),
or (iv) of Paragraph 3(a) above, (x) the amount of Employee's then current Base
Compensation for a period of six (6) months from the date of termination, (y)
the cost associated with COBRA family coverage for Employee for a period of
twelve (12) months from the date of termination; provided, however, that the
Company may substitute a lesser cash payment as described in Paragraph 2(f) for
the cost of COBRA coverage to the extent required to prevent impermissible
discrimination under the applicable medical plan, and (z) the amount of any
Performance Bonus that has been earned in a prior year but remains unpaid as of
the date of termination.
 
(ii)               If this Agreement is terminated under clause (ii), (iii), or
(iv) of Paragraph 3(a), subject to Paragraph 3(c) below, Employee shall be
entitled to a pro rated portion of the Performance Bonus, if any, Employee would
have received for the fiscal year in which this Agreement is terminated had
Employee remained employed with the Company.  Such payment, if any, shall be
paid as and when Performance Bonuses are paid by the Company for such fiscal
year.
 
(iii)              Notwithstanding the foregoing, no payments under clause
(i)(B) or (ii) of this Paragraph 3(b) shall be payable in connection with a
termination of this Agreement as a result of Employee's Disability unless such
Disability also satisfies the definition of "disability" under Section 409A.
 
(iv)              If this Agreement is terminated for any reason, the Company
shall continue to provide D&O tail insurance coverage to the Employee for the
proscribed period provided in the D&O insurance policy in force as of the date
of such Agreement termination.
 
Page 5 of 19

--------------------------------------------------------------------------------

(c)           Release.  All payments and benefits provided to Employee under
Paragraph 3(b) (other than the payments and benefits provided under Paragraph
3(b)(i)(A)) above are conditioned on Employee executing and not revoking a
release of claims against the Company, in substantially the form set forth as
Exhibit B hereto, which release must be executed, not be revoked and have become
irrevocable within sixty (60) days of Employee's termination or resignation. 
All payments and benefits provided under Paragraph 3(b) (other than the payments
and benefits provided under Paragraph 3(b)(i)(A)) above shall be forfeited if
the Employee does not timely execute (or subsequently revokes) the release
within the aforementioned sixty (60) day period.
 
(d)           Certain Defined Terms. For purposes of this Agreement, the
following capitalized terms shall have the meaning set forth below:
 
(i)             "Cause" means the good faith and reasonable determination of the
Board that the Employee has
 
(A)                been grossly negligent or engaged in willful misconduct,
fraud, embezzlement, acts of dishonesty or a conflict of interest (to the extent
such conflict of interest materially harms the Company), in each case, relating
to the affairs of the Company; provided, that "Cause" shall not be deemed to
exist under this clause (A) unless Employee has been given written notice
specifying the act or omission constituting Cause and Employee has failed to
cure such act or omission within thirty (30) days after receiving such notice;
provided further, that such notice and cure right shall not be required to be
given if the act or omission giving rise to the determination that Cause exists
is not, in the reasonable determination of the Board, susceptible of cure;
 
(B)                been convicted of or pleaded nolo contendere to any felony
crime or been involved in the commission of any act (i) involving (A) misuse or
misappropriation of money or other property of Company or (B) repeated use of
illegal substances; or (ii) which disparages the business integrity of the
Company, their directors, employees or customers, and materially and adversely
affects the business reputation of Company; or
 
(C)                 engaged in a willful violation of any federal or state
securities laws.
 
(ii)            "Disability" has the meaning set forth in the Company's
long-term disability plan as in effect as of the date on which a "Disability" is
claimed hereunder.
 
(iii)           "Good Reason" means:
 
(A)                a material diminution in Employee's title or responsibilities
not otherwise agreed to in writing by Employee;
 
Page 6 of 19

--------------------------------------------------------------------------------

(B)                 a material reduction in Employee's Base Compensation not
otherwise agreed to in writing by Employee;
 
(C)              the Company's failure to satisfy any payment obligation under
this Agreement; or
 
(D)                a material breach by the Company of this Agreement (other
than a failure to satisfy any payment obligation).
 
A termination for Good Reason hereunder shall not be effective until Employee
has first given the Company written notice specifying such act or omission
giving rise to the alleged Good Reason event and the Company has failed to cure
such act or omission within thirty (30) days after receiving such notice.
Employee shall provide the Company with such written notice detailing the
specific circumstances alleged to constitute Good Reason within ninety (90) days
after the first occurrence of such circumstances, otherwise, any claim of such
circumstances as "Good Reason" shall be deemed irrevocably waived by Employee.
 
4.             Confidential Relationship and Confidential Information.
 
(a) Confidential Information.  Employee acknowledges that, during the course of
his/her employment, he will have access to information relating to the Company's
business that provides the Company with a competitive advantage, that is not
generally known by persons not employed by or providing services for the Company
and that could not easily be determined or learned by someone outside the
Company ("Confidential Information").  Such Confidential Information includes
both written information and information not reduced to writing and includes,
without limitation:  (i) the identity of the Company's customers, suppliers and
other business partners and prospective customers, suppliers and other business
partners, including names, addresses and phone numbers, the characteristics,
preferences and investment strategies of those parties, the types of services
provided to and ordered by those third parties; (ii) the Company's internal
corporate policies related to those services, price lists, fee arrangements and
terms of dealings with such third parties; (iii) the identity of the Company's
sources in the field and off-site consultants and the terms and conditions on
which the Company transacts business with those sources and consultants; (iv)
financial and sales information, including the Company's financial condition and
performance and the compensation paid to other employees of the Company; (v)
information relating to inventions, discoveries and formulas, records, research
and development data, trade secrets, processes, other methods of doing business,
forecasts and business and marketing plans of the Company and (vi) all Company
Intellectual Property (as hereinafter defined).  Employee acknowledges that the
Company has gathered such information at great cost and over time and that such
information is not generally known and cannot easily be obtained from publicly
available sources.
 
(b) Notwithstanding the foregoing, the term "Confidential Information" shall not
include, and Employee shall not have any obligations under this Paragraph 4 with
respect to, any information which (i) is or becomes publicly known through no
unlawful or other wrongful act or omission by Employee or any other person or
entity; (ii) becomes known to Employee from a third party having the legal right
to make an unrestricted disclosure without a breach of any obligation of
confidentiality to the Company by Employee or such third party; (iii) is 
voluntarily disclosed to the public or competitors of the Company by the Company
(except where such public disclosure has been made by Employee or another
without authorization); or (iv) has been independently developed and disclosed
by others, or that otherwise enters the public domain through lawful means.
 
Page 7 of 19

--------------------------------------------------------------------------------

(c) Restriction on Use and Disclosure of Confidential Information.  Employee
shall, both during and after his/her employment by Company, hold all
Confidential Information in a fiduciary capacity.  Employee shall not directly
or indirectly use or disclose such Confidential Information except as is (i)
necessary for the good faith performance of his/her services for Company, (ii)
reasonably necessary, in the opinion of counsel to the Company (or, in respect
of claims by the Company against Employee, counsel to Employee), to respond to
or defend any claim(s) against Employee or the Company or (iii) required to be
disclosed by court order, governmental action, legal process or by applicable
law; provided, however, that if disclosure is required under this clause (iii),
Employee shall first give written notice thereof to the Company and shall fully
cooperate (at the Company's cost and expense) in the Company's attempt to obtain
a protective order or other waiver or exclusion from the court or other
applicable governmental or other authority.
 
(d) Ownership of Confidential Information.  Employee acknowledges that any
documents received or created by him during the course of his/her employment
with the Company that contains or pertains to Confidential Information are and
will remain the sole property of the Company.  Such documents include, without
limitation, files, memoranda, correspondence, reports, client records, contact
lists and compilations of information, however such information may be recorded
and whether on hard copy or on a computer disk, magnetic disk,  CD-ROM, flash
drive, or other electronic storage device.  Employee shall return all such
documents (including all copies) promptly upon the termination of his/her
employment and shall not, during and after his/her employment, disclose those
documents to anyone outside the Company or use those documents for any purpose
other than the advancement of the Company's interests, or as reasonably
necessary, in the opinion of counsel to the Company (or, in respect of claims by
the Company against Employee, counsel to Employee), to respond to or defend any
claim(s) against Employee or the Company.
 
5.             Restrictive Covenants.
 
(a) Noncompetition; Non-solicitation.
 
     (i)           Employee acknowledges that the Company is engaged in a highly
competitive business on a world-wide scale and that, by virtue of the position
in which Employee is employed, his/her engaging in or working for or with any
business which is directly competitive with the Company would cause the Company
great and irreparable harm.  Employee also acknowledges that, by virtue of
his/her employment, he has gained or will gain knowledge of the identity,
characteristics, and preferences of the Company's customers, suppliers and other
business partners, among other Confidential Information, and that Employee would
inevitably have to draw on such Confidential Information if he were to solicit
or service the Company's customers, suppliers and other business partners on
behalf of a competing business enterprise.
 
Page 8 of 19

--------------------------------------------------------------------------------

(ii)           Employee agrees that "Restricted Business" at any date means the
goods, products, and/or services of the type provided, marketed, sold, produced
and/or developed by the Company during the twelve (12) month period ending on
that date for or concerning the development and commercialization of glucose
monitoring devices or any technology or software that measures or monitors
glucose levels.  The "Territory" for the purposes of this Paragraph 5 shall be
anywhere in (x) the World.
 
(iii)          Accordingly, Employee agrees that during Employee's employment
with Company, whether or not under this Agreement, and thereafter for a period
of twelve (12) months (the "Noncompetition Period"), he will not within the
Territory:
 
(A)                directly or indirectly, engage or invest in, own, manage,
operate, finance, control or participate in the ownership, management,
operation, financing, or control of or be employed by, associated with or in any
manner connected with any entity or organization engaged in Restricted Business;
 
(B)                 directly or indirectly approach, advise, solicit or deal
with, in competition with the Company, any entity or organization engaged in
Restricted Business;
 
(C)                 provide technical, commercial or professional advice to any
business or concern engaged in Restricted Business; or
 
(D)                interfere or seek to interfere with the supply of any
components, materials, goods or services to the Company (or with the terms of
any such supply).
 
(iv)         Employee agrees that during Employee's employment with Company,
whether or not under this Agreement, and thereafter for a period of twenty-four
(24) months, he will not within the Territory, directly or indirectly, for the
purpose of competing with the Company:
 
(A)                induce or procure or attempt to induce or procure any person
who is on, or was during the twenty-four (24) months preceding, the date of the
termination of Employee's employment with the Company, an officer or key
employee of, consultant for or other person under contract to provide services
to the Company, to leave his/her/her employment or service with the Company
(whether or not that person would commit any breach of his/her or her employment
or appointment by reason of leaving the service of the Company); or
Page 9 of 19

--------------------------------------------------------------------------------

(B)                accept into employment or otherwise engage or use the
services of any person who is on, or was during the twenty-four (24) months
preceding, the date of the termination of Employee's employment with the
Company, an officer or key employee of, consultant for or other person under
contract to provide services to the Company.
 
(v)           Employee agrees that during Employee's employment with Company and
for all time thereafter, he will not disparage the Company, its directors,
officers, employees, the Company brand or its products and services.
 
(b)           Intellectual Property.
 
(i)           Employee shall disclose promptly to the Company all ideas,
inventions, discoveries, improvements, designs, formulae, processes, production
methods and technological innovations (which, together with all intellectual
property rights that might be available therein including, without limitation,
patents, copyrights and trade secrets, shall hereinafter be referred to as
"Intellectual Property"), whether or not patentable, which Employee may conceive
or make, alone or with others, in connection with his/her employment with the
Company from and after the date of this Agreement, whether or not during working
hours, and which: (A) relate specifically to the business of the Company; (B)
are based on or derived from Employee's knowledge of the actual or planned
business activities of the Company; or (C) are developed using existing
Intellectual Property belonging to the Company.
 
(ii)          Employee shall assign, and does hereby assign, to the Company (and
to bind his/her heirs, executors and administrators, to assign to the Company)
all Intellectual Property covered by Paragraph 5(b)(i) hereof (collectively,
"Company Intellectual Property").
 
(iii)          Without further compensation but at the Company's expense,
Employee agrees to give all testimony and execute all patent applications,
rights of priority, assignments and other documents, and in general do all
lawful things reasonably requested of Employee by the Company to enable the
Company to obtain, maintain and enforce its rights to such Company Intellectual
Property.
 
(iv)          All of Employee's work product during his/her employment hereunder
and all parts thereof shall be "work made for hire" for the Company within the
meaning of the United States Copyright Act of 1976, as amended from time to
time, and for all other purposes, and Employee hereby quitclaims and assigns to
the Company any and all other rights he may have or acquire therein. 
Accordingly, all right, title and interest in any and all materials, or other
property, including, without limitation, trademarks, service marks and related
rights, whether or not copyrightable, created, developed, adapted, formulated or
improved by Employee (whether alone or in conjunction with any other person or
employee), constituting Company Intellectual Property shall be owned exclusively
by the Company.  Employee will not have or claim to have under this Agreement,
or otherwise, any right title or interest of any kind or nature whatsoever in
any Company Intellectual Property.
Page 10 of 19

--------------------------------------------------------------------------------

 
6.             Release.  Employee acknowledges that the Company may use the
image, likeness, voice, or other characteristics of Employee in the services,
materials, computer programs, marketing and advertising and other deliverables
created or used or distributed by or on behalf of the Company in the course of
its business.  Employee hereby consents to the use of such characteristics of
Employee by the Company and releases the Company, its directors, officers,
employees, agents, contractors, licensees and assigns from any claims which
Employee has or may have for invasion of privacy, right of publicity,
defamation, copyright infringement, or any other causes of action arising out of
the use, adaptation, reproduction, distribution, broadcast, or exhibition of
such characteristics.
 
7.             Enforcement.  Employee acknowledges that the restrictions
contained in Paragraphs 4 and 5 are fair, reasonable, and necessary for the
protection of the legitimate business interests of the Company and that the
Company will suffer irreparable harm in the event of an actual or threatened
breach of any such provision by Employee.  Employee therefore consents to the
entry of a restraining order, preliminary injunction, or other court order to
enforce such provisions and expressly waives any security that might otherwise
be required in connection with such relief.  Employee also agrees that any
request for such relief by the Company shall be in addition and without
prejudice to any claim for monetary damages which the Company might elect to
assert.  Employee agrees that the terms of Paragraphs 4 and 5 are in addition
to, and not in limitation of, any other restrictive covenants agreed to by
Employee with respect to the Company.  For all purposes of Paragraphs 4 and 5,
the term "Company" means the Company and each of its now existing or hereafter
created or acquired or affiliated companies, subsidiaries and parent companies,
and their respective successors and assigns.
 
8.             No Conflicting Obligations.  Employee represents and warrants to
the Company that he is not now under any obligation of a contractual or other
nature to any person or entity which is inconsistent or in conflict with this
Agreement, or which would prevent, limit or impair in any way the performance by
him of his/her obligations hereunder.
 
9.             Governing Law and Forum Selection.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
without respect to its principles of conflicts of laws that would refer
resolution of any dispute arising under this Agreement to the substantive laws
of another jurisdiction.  Employee and the Company hereby agree that the
exclusive venue for any legal dispute related to this Agreement shall be in the
state and federal courts sitting in New York, New York and the appellate courts
having jurisdiction thereover.
 
Page 11 of 19

--------------------------------------------------------------------------------

10.           Severability.  If any provision of this Agreement or the
application of any such provision to any party or circumstances shall be
determined by any court of competent jurisdiction to be invalid or unenforceable
to any extent, the remainder of this Agreement, or the application of such
provision to such person or circumstances other than those to which it is so
determined to be invalid or unenforceable, shall not be affected thereby, and
each provision hereof shall be enforced to the fullest extent permitted by law. 
If the final judgment of a court of competent jurisdiction declares that any
provision of this Agreement, including, without limitation, any provision of
Paragraph 4, 5 or 6 hereof, is invalid or unenforceable, the parties hereto
agree that the court making the determination of invalidity or unenforceability
shall have the power, and is hereby directed, to reduce the scope, duration or
area of the provision, to delete specific words or phrases and to replace any
invalid or unenforceable provision with a provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable provision, and this Agreement shall be enforced as so modified.
 
11.           Survivability.  The provisions of this Agreement which by their
terms call for performance subsequent to termination of Employee's employment,
or of this Agreement, shall so survive such termination.
 
12.            No Defense.  The existence of any claim, demand, action or cause
of action of Employee against the Company, whether or not based upon this
Agreement, will not constitute a defense to the enforcement by the Company of
any covenant or agreement of Employee contained in Paragraphs 4 and 5 herein.
 
13.           No Attachment.  Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge or hypothecation, or
to execution, attachment, levy or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect.
 
14.           Source of Payments.  All payments provided under this Agreement
shall be paid in cash from the general funds of the Company, and no special or
separate fund shall be established and no other segregation of assets shall be
made to assure payment.
 
15.           Tax Withholding.  The Company may withhold from any benefits
payable under this Agreement (including with respect to the Performance Bonus
whether in cash or in stock shares) all federal, state, city or other taxes as
the Company shall reasonably determine are required pursuant to any law or
governmental regulation or ruling.
 
Page 12 of 19

--------------------------------------------------------------------------------

16.           Notices.  Any notices, demands and communications under this
Agreement shall be in writing and shall be deemed to have been duly given and
received (a) if delivered personally or actually received, (b) three (3)
business days after being mailed, certified mail, return receipt requested, (c)
one (1) business day after being sent by a nationally recognized overnight
delivery service, or (d) if sent via facsimile or similar electronic
transmission during normal business hours, as evidenced by mechanical
confirmation of such fax or other electronic transmission, to the parties as set
forth below or at such other address as may have been furnished by a party to
the other party in accordance with the foregoing:
 

If to the Company, to:
Integrity Applications, Inc.

Chairman of the Board – Phil Darivoff
19 Ha'Yahalomim Street
P.O. Box 12163
Ashdod, Israel
 
If to Employee, to:                               John Graham
413 Snowy Egret Lane
Johns Island, SC 29455
 
17.         Assignment.  This Agreement is a personal contract requiring the
provision of unique services by Employee, and Employee's rights and obligations
hereunder may not be sold, transferred, assigned, pledged, or hypothecated by
Employee.  In the event of any attempted assignment or transfer of rights
hereunder by Employee contrary to the provisions hereof (other than as may be
required by law), the Company will have no further liability for payments
hereunder.  The rights and obligations of Company hereunder will be binding upon
and run in favor of the successors and assigns of Company.
 
18.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.  Counterpart signature
pages to this Agreement transmitted by facsimile transmission, by electronic
mail in portable document format (".pdf") form, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing an original signature.
 
19.           Complete Understanding; Amendments; Waiver.  This Agreement  and
the documents referenced herein constitute the complete understanding between
the parties with respect to the employment of Employee and supersedes all other
prior agreements and understandings, both written and oral, between the parties
with respect to the subject matter hereof, and no statement, representation,
warranty or covenant has been made by any party with respect thereto except as
expressly set forth herein, and all prior employment agreements between the
Company and Employee with respect to the performance of any services by Employee
are hereby terminated.  This Agreement shall not be altered, modified or amended
(except as provided in Paragraph 10 hereof) or terminated except by a written
instrument signed by each of the parties hereto.  No waiver of any term or
provision hereof, or of the application of any such term or provision to any
circumstances, shall be effective or binding on any party unless it is in
writing signed by the party charged with giving such waiver.  A waiver by either
party hereto of any breach hereunder by the other party shall not operate as a
waiver of any other breach, whether similar to or different from the breach
waived, and no waiver by any party hereto of a breach hereunder by the other
party on any occasion shall constitute a waiver of the same breach on any
subsequent occasion.  Except as expressly provided herein, no delay on the part
of the Company or Employee in the exercise of any of their respective rights or
remedies shall operate as a waiver thereof, no single or partial exercise by the
Company or Employee of any such right or remedy shall preclude other or further
exercise thereof and all remedies hereunder or by operation of law or equity
shall be cumulative and not exclusive.
 
Page 13 of 19

--------------------------------------------------------------------------------

20.           Titles and Captions; Construction.  All paragraph titles or
captions in this Agreement are for convenience only and in no way define, limit,
extend or describe the scope, meaning or intent of any provision hereof.  When
used in this Agreement, (a) words denoting the singular include the plural and
vice versa, (b) his/her, her or its shall include all genders, (c) when
calculating the period of time within or following which any act is to be done
or notice given or other steps taken, the date which is the reference day in
calculating such period shall be excluded and if the last day of such period is
not a "business day" in New York, New York, then the period shall end on the
next day which is a business day in New York, New York, and (d) any reference to
"herein," "hereof," "hereby," "hereunder" or words of similar import shall mean
and refer to this Agreement as a whole and not to any particular part hereof.
 
21.              Notification of New Employer.  In the event that Employee is no
longer an employee of the Company, Employee consents to notification by the
Company to Employee's new employer or its agents regarding Employee's rights and
obligations under this Agreement.
 
22.          Right to Consult with Counsel; No Drafting Party.  Employee
acknowledges having read and considered all of the provisions of this Agreement
carefully, and having had the opportunity to consult with counsel of his own
choosing, and, given this, Employee agrees that the obligations created hereby
are not unreasonable.  Employee acknowledges that he has had an opportunity to
negotiate any and all of these provisions and no rule of construction shall be
used that would interpret any provision in favor of or against a party on the
basis of who drafted the Agreement.
 
23.           Waiver of Jury Trial.  EMPLOYEE HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT EMPLOYEE MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT AND ANY AGREEMENT, DOCUMENT OR INSTRUMENT
CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY
HERETO.
 
24.            Compliance with Section 409A.
 
 (a) This Agreement is intended, and shall be interpreted, to ensure that the
payments made by the Company are exempt from, or comply with, Section 409A.  If
any provision of this Agreement is or might be inconsistent with the
requirements of Section 409A, such provision shall be deemed to be amended to
the extent necessary to bring it into compliance with Section 409A.
 
Page 14 of 19

--------------------------------------------------------------------------------

(b) Any payment by the Company that is subject to Section 409A and that is
contingent on a termination of employment is contingent on a "separation from
service" within the meaning of Section 409A.  Each such payment shall be
considered to be a separate payment under Section 409A.  In addition, to the
extent permissible under Section 409A, any series of installment payments under
this Agreement shall be treated as a right to a series of separate payments.
 
(c) If, on the date of a "separation from service," the equity interests of the
Company are publicly traded and Employee is a "specified employee" within the
meaning of Section 409A, any payment that is "nonqualified deferred
compensation" subject to Section 409A and would be paid within six months after
Employee's separation from service will instead begin to be paid in the seventh
month following Employee's separation from service to the extent required by
Section 409A.
 
(d) Any reimbursements by the Company to Employee of any eligible expenses under
this Agreement that are not excludable from Employee's income for Federal income
tax purposes (the "Taxable Reimbursements") shall be made by no later than the
last day of the taxable year of Employee following the year in which the expense
was incurred.  The amount of any Taxable Reimbursements, and the value of any
in-kind benefits to be provided to Employee, during any taxable year of Employee
shall not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year of Employee.  The right to Taxable
Reimbursement, or in-kind benefits, shall not be subject to liquidation or
exchange for another benefit.
 
(e) Payment of any tax reimbursements under this Agreement must be made by no
later than the end of the taxable year of Employee following the taxable year of
Employee in which Employee remits the related taxes.
 
(f) Notwithstanding the foregoing, the Company does not make any representation
to Employee that the payments or benefits provided under this Agreement are
exempt from, or satisfy, the requirements of Section 409A, and the Company shall
have no liability or other obligation to indemnify or hold harmless Employee or
any beneficiary of Employee for any tax, additional tax, interest or penalties
that Employee or any beneficiary of Employee may incur in the event that any
provision of this Agreement, or any amendment or modification thereof, or any
other action taken with respect thereto, is deemed to violate any of the
requirements of Section 409A.
 
Page 15 of 19

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employee has hereunder set his/her hand, and the Company has
caused this Agreement to be executed as of the day and year first above written.
 

 
"EMPLOYEE"
 
                                                                                                                                   
  
John Graham
 
 
 "COMPANY"
 
By:                                                                                                                              
 
       Phil Darivoff, Chairman of the Board



Page 16 of 19

--------------------------------------------------------------------------------

 
EXHIBIT A


Page 17 of 19

--------------------------------------------------------------------------------

EXHIBIT B
FORM OF RELEASE


GENERAL RELEASE OF CLAIMS


_______________ ("Executive"), for himself and his family, heirs, executors,
administrators, legal representatives and their respective successors and
assigns, in exchange for the consideration received pursuant to Paragraph
3(b)(i)(B) and Paragraph 3(b)(ii) of the Employment Agreement to which this
release is attached as Exhibit C (the "Employment Agreement"), does hereby
release and forever discharge Integrity Applications, Inc., a Delaware
corporation (the "Company"), its subsidiaries, affiliated companies, successors
and assigns, and its current or former directors, officers, employees,
shareholders or agents in such capacities (collectively with the Company, the
"Released Parties") from any and all actions, causes of action, suits,
controversies, claims and demands whatsoever, for or by reason of any matter,
cause or thing whatsoever, whether known or unknown including, but not limited
to, all claims under any applicable laws arising under or in connection with
Executive's employment or termination thereof, whether for tort, breach of
express or implied employment contract, wrongful discharge, intentional
infliction of emotional distress, or defamation or injuries incurred on the job
or incurred as a result of loss of employment.  Executive acknowledges that the
Company encouraged him to consult with an attorney of his choosing, and through
this General Release of Claims encourages him to consult with his attorney with
respect to possible claims under the Age Discrimination in Employment Act
("ADEA") and that he understands that the ADEA is a Federal statute that, among
other things, prohibits discrimination on the basis of age in employment and
employee benefits and benefit plans.  Without limiting the generality of the
release provided above, Executive expressly waives any and all claims under ADEA
that he may have as of the date hereof.  Executive further understands that by
signing this General Release of Claims he is in fact waiving, releasing and
forever giving up any claim under the ADEA as well as all other laws within the
scope of this paragraph 1 that may have existed on or prior to the date hereof. 
Notwithstanding anything in this paragraph 1 to the contrary, this General
Release of Claims shall not apply to (i) any rights to receive any payments or
benefits pursuant to Paragraph 3 of the Employment Agreement, (ii) any rights or
claims that may arise as a result of events occurring after the date this
General Release of Claims is executed, (iii) any indemnification rights
Executive may have as a former officer or director of the Company or its
subsidiaries or affiliated companies, (iv) any claims for benefits under any
directors' and officers' liability policy maintained by the Company or its
subsidiaries or affiliated companies in accordance with the terms of such
policy, and (v) any rights as a holder of equity securities of the Company.
 
Executive represents that he has not filed against the Released Parties any
complaints, charges, or lawsuits arising out of his employment, or any other
matter arising on or prior to the date of this General Release of Claims, and
covenants and agrees that he will never individually or with any person file, or
commence the filing of, any charges, lawsuits, complaints or proceedings with
any governmental agency, or against the Released Parties with respect to any of
the matters released by Executive pursuant to paragraph 1 hereof (a
"Proceeding"); provided, however, Executive shall not have relinquished his
right to commence a Proceeding to challenge whether Executive knowingly and
voluntarily waived his rights under ADEA.
 
Page 18 of 19

--------------------------------------------------------------------------------

Executive hereby acknowledges that the Company has informed him that he has up
to twenty-one (21) days to sign this General Release of Claims and he may
knowingly and voluntarily waive that twenty-one (21) day period by signing this
General Release of Claims earlier.  Executive also understands that he shall
have seven (7) days following the date on which he signs this General Release of
Claims within which to revoke it by providing a written notice of his revocation
to the Company.
 
Executive acknowledges that this General Release of Claims will be governed by
and construed and enforced in accordance with the internal laws of the State of
Delaware applicable to contracts made and to be performed entirely within such
State.
 
Executive acknowledges that he has read this General Release of Claims, that he
has been advised that he should consult with an attorney before he executes this
general release of claims, and that he understands all of its terms and executes
it voluntarily and with full knowledge of its significance and the consequences
thereof.
 
This General Release of Claims shall take effect on the eighth day following
Executive's execution of this General Release of Claims unless Executive's
written revocation is delivered to the Company within seven (7) days after such
execution.
 
 
__________________________________________________________________________________________
 
 
 
_______________, 20__

 
Page 19 of 19


--------------------------------------------------------------------------------

 